Citation Nr: 0734871	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-16 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia (previously characterized as 
gastroesophageal reflux disease (GERD)).

2.  Entitlement to an initial compensable evaluation for 
residuals of a right great toe fracture with excision of bone 
fragments.

3.  Entitlement to an initial compensable evaluation for 
residuals of a left ring finger fracture with mallet 
deformity.

4.  Entitlement to an initial compensable evaluation for 
angioedema.

5.  Entitlement to an initial compensable evaluation for 
right foot exotosis.

6.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right ankle.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO awarded service 
connection with noncompensable evaluations for GERD, the 
right great toe, the left ring finger, angioedema, and right 
foot exotosis.  The RO also awarded service connection for 
degenerative joint disease (DJD) of the knees, right ankle, 
and right elbow with an evaluation of 10 percent for the 
degenerative process.

After the veteran's appeal of the initial evaluations, the RO 
awarded increased ratings to 10 percent each for hiatal 
hernia (previously GERD), left knee DJD, right knee DJD, and 
right elbow DJD, effective from the grant of service 
connection.  Because less than the maximum available benefit 
for a schedular rating was awarded in those instances, the 
issues remain before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In August 2007, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran submitted additional 
evidence to the Board in the form of a statement from the 
veteran's spouse.  The veteran waived review of the evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2007).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia has been 
productive of considerable impairment of the veteran's health 
as a result of persistently recurrent epigastric distress 
with pyrosis, regurgitation, and occasional vomiting, 
accompanied by substernal pain and shoulder pain.

2.  The veteran's service-connected right great toe 
disability has not resulted in impairment approximating 
moderate foot injury.

3.  The veteran's service-connected left ring finger 
disability has not resulted in limitation of motion or 
ankylosis.

4.  The veteran's service-connected angioedema has resulted 
in attacks occurring no more than four times a year when 
lasting one to seven days and without medical evidence of 
laryngeal involvement.



5.  The veteran's service-connected right foot exotosis has 
resulted in moderate impairment.

6.  The veteran's service-connected right ankle disability 
has resulted in moderate limitation of motion.

7.  The veteran's service-connected left knee disability has 
been manifested by pain, tenderness, swelling, and locking.  
Functional loss has equated to flexion of no worse than 114 
degrees with full extension.

8.  The veteran's service-connected right knee disability has 
been manifested by pain, tenderness, swelling, and locking.  
Functional loss has equated to flexion of no worse than 118 
degrees with full extension.

9.  The veteran's service-connected right elbow disability 
has reflected flexion of the forearm limited to no worse than 
140 degrees, with an additional 25 degrees of extension of 
the forearm and normal pronation and supination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
service-connected hiatal hernia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for an initial compensable rating for 
service-connected residuals of a right great toe fracture 
with excision of bone fragments have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2007).

3.  The criteria for an initial compensable rating for 
service-connected residuals of a left ring finger fracture 
with mallet deformity have not been met.  38 U.S.C.A. 


§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Codes 5227, 5230 (2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).

4.  The criteria for an initial rating of 10 percent for 
service-connected angioedema have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.104, Diagnostic Code 7118 (2007).

5.  The criteria for an initial rating of 10 percent for 
service-connected right foot exotosis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5283 (2007).

6.  The criteria for an initial rating of 10 percent for 
service-connected degenerative joint disease of the right 
ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010, 5271 (2007).

7.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2007).

8.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2007).

9.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5206, 
5207 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through November 2001 and December 2001 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his original service connection claims.  The 
Board notes that the veteran did not receive subsequent 
notice that referred to the criteria for assigning a 
disability rating or an effective date until the initial 
rating decision that was issued in March 2003.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Dingess, 19 Vet. 
App. at 490-91.  Consequently, a remand of the disability 
rating issues is not necessary.

The Board also finds that the November 2001 and December 2001 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA would make 
reasonable efforts to obtain relevant medical records, 
employment records, and records from other Federal agencies. 
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran that it was still his responsibility to make sure the 
records were received by VA.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  
Additionally, in October 2004, the veteran was provided a VA 
examination in relation to his claims, the report of which is 
of record.  The examination report adequately addressed all 
nine issues.  Furthermore, as noted in the introduction, the 
veteran was afforded a hearing before the Board in August 
2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

The veteran contends that all his service-connected 
disabilities are more disabling than they were initially 
rated.  Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). (The 
effective date of service connection for the nine issues is 
October 1, 2000.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Hiatal Hernia

The veteran's service-connected hiatal hernia (previously 
characterized as GERD) has been evaluated as 10 percent 
disabling under Diagnostic Code 7346 for hiatal hernia.  The 
rating schedule provides that a 60 percent rating is assigned 
for hiatal hernia where there are symptoms of pain, vomiting, 
material weight loss and hematemesis, or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114 (Diagnostic 
Code 7346).

In October 2004, the veteran underwent VA examination.  The 
veteran reported a history of GERD since approximately 1994.  
He complained of symptoms of heartburn and reflux, but he 
stated that there was no functional impairment.  An upper 
gastrointestinal series was performed.  A small hiatal hernia 
was seen without evidence of reflux.  The examiner diagnosed 
the veteran with hiatal hernia.

During his hearing, the veteran testified that he experienced 
symptoms that were more disabling than what was evident at 
the VA examination.  He stated that he had considerable 
heartburn, constant reflux of bile, pain that radiated from 
his chest to his shoulder, and occasional vomiting.  The 
veteran also testified that he had to constantly take 
prescription and over-the-counter medications in order to 
control the symptoms.

Based on the veteran's credible testimony, his hiatal hernia 
has resulted in persistently recurrent epigastric distress 
with pyrosis, regurgitation, and occasional vomiting, 
accompanied by substernal pain and shoulder pain.  While the 
VA examination indicated somewhat less severe symptomatology, 
when resolving reasonable doubt in favor of the veteran, his 
hiatal hernia has been productive of considerable impairment 
of his health.  Thus, the criteria for a rating of 30 percent 
have been met.  See 38 C.F.R. §§ 3.102, 4.3, 4.114 
(Diagnostic Code 7346).  Therefore, a higher initial rating 
is warranted.

Although the criteria for a 30 percent rating were met, an 
initial rating of 60 percent is not warranted.  Severe 
symptomatology has not been evidenced by the VA examination 
or the veteran's testimony.  He testified that he has not had 
material weight loss or anemia.  Additionally, hematemesis or 
melena has not been shown.  Moreover, the veteran stated that 
vomiting was infrequent.  Consequently, an even higher 
initial rating is not warranted at any time since the award 
of service connection.

The veteran's representative contends that the VA examination 
was inadequate because the examiner misdiagnosed the veteran 
with hiatal hernia instead of GERD.  The Board notes that the 
symptomatology of the two disabilities is nearly identical.  
Even if the veteran had GERD in addition to his hiatal 
hernia, the two disabilities would be coexisting abdominal 
conditions that did not lend themselves to distinct and 
separate disability evaluations.  See 38 C.F.R. §§ 4.14, 
4.113 (2007).  As a result, the Board does not find that the 
VA examination was inadequate for rating purposes.

Right Great Toe

The veteran's service-connected residuals of a right great 
toe fracture with excision of bone fragments has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 5284 for "other foot injuries."  Under that 
diagnostic code, a 10 percent rating is warranted for a 
moderate foot injury, a 20 percent rating is warranted for a 
moderately severe foot injury, and a 30 percent rating is 
warranted for a severe foot injury.  Additionally, a 40 
percent rating is warranted for actual loss of use of the 
foot.  38 C.F.R. § 4.71a (Diagnostic Code 5284) (2007).

The October 2004 VA examiner noted a history of fracture of 
the right great toe since 1999.  The veteran complained of 
pain, stiffness, and swelling.  He wore shoe inserts for 
relief.  On examination, there was a callous on the big toe.  
Dorsiflexion of all the toes produced no pain and palpation 
of the metatarsal heads of all the toes produced no 
tenderness.  X-rays reflected degenerative changes involving 
the interphalangeal joint of the right great toe.  
Additionally, the examiner reported that there was a 5 
centimeter scar on the right big toe.  The scar was level and 
there was no tenderness, disfigurement, ulceration, tissue 
loss, keloid formation, or limitation of motion due to the 
scar.

At the hearing, the veteran testified that he had surgery 
during service on his right great toe to remove bone 
fragments.  He stated that he experienced swelling and pain.  
He reported that the toe pops out and that he takes pain 
medication for relief.

Based on the evidence, the Board finds that a compensable 
rating is not warranted at any time since the award for 
service connection for the veteran's right great toe 
disability.  A moderate foot injury has not been approximated 
by the symptomatology of his right great toe disability.  
This is evident in light of the other diagnostic codes 
pertaining to the toes.  Disabilities involving hallux 
valgus, hallux rigidus, hammer toes, and dorsiflexed great 
toes in conjunction with claw foot do not even result in 
evaluations greater than 10 percent.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5278, 5280, 5281, 5282).  Moreover, even 
amputation of the great toe without metatarsal involvement 
warrants only a 10 percent rating.  38 C.F.R. § 4.71a 
(Diagnostic Code 5171).  The evidence has not indicated that 
the veteran's right great toe disability has resulted in 
symptoms as disabling as these types of disabilities related 
to the great toe.

In this case, the VA examiner reported that there was no pain 
on dorsiflexion or tenderness of the metatarsal head on 
palpation.  Thus, the medical evidence shows that there was 
no functional loss even with consideration of pain.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  For 
this issue, the Board finds the evidence from the VA 
examination to be more persuasive than the veteran's 
testimony concerning subjective symptoms.  Because functional 
impairment has not been shown, an initial compensable rating 
is not warranted for residuals of a right great toe fracture 
with excision of bone fragments under the diagnostic code for 
"other foot injuries" or any other potentially applicable 
diagnostic code pertaining to toe disabilities.

With respect to the surgical scar on the right great toe, the 
Board finds that a separate compensable rating is not 
warranted.  Because the scar was not shown to be deep, 
unstable, painful, ulcerated, tender, poorly nourished, or 
cover a great area, or cause limitation of motion, a separate 
initial rating for the scar is not warranted.  See 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 7805) 
(2007); 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 7805) 
(2002).  The RO properly considered a separate rating for the 
scar in an April 2006 supplemental statement of the case 
(SSOC).

Left Ring Finger

The veteran's service-connected residuals of a left ring 
finger fracture with mallet deformity has been evaluated as 
noncompensably disabling by analogy under Diagnostic 
Code 5227 for ankylosis of the ring finger.  Under criteria 
that became effective during the pendency of this appeal the 
diagnostic code provides for a noncompensable rating for 
either favorable or unfavorable ankylosis of the ring finger 
whether the finger is of the dominant or non-dominant hand.  
38 C.F.R. § 4.71a (Diagnostic Code 5227).  Under criteria in 
effect before August 26, 2002, ankylosis of the ring finger 
was assigned a noncompensable rating.  Extremely unfavorable 
ankylosis was to be rated as amputation.  38 C.F.R. § 4.71a 
(2002).  

The October 2004 VA examiner reported that the veteran did 
not have limited range of motion of the left ring finger, 
which was of his dominant hand.  Flexion of the 
metacarpophalangeal joint, the proximal interphalangeal 
joint, and the distal interphalangeal joint was normal.  
There was no evidence of ankylosis and the veteran could tie 
his shoelaces and button his shirt.  X-rays reflected 
degenerative changes of the distal interphalangeal joint.  
The veteran testified to subjective complaints of occasional 
pain, but stated that he could use the finger.

In this case, the rating schedule (old or new) does not 
provide for a compensable rating for the veteran's type of 
ring finger disability.  Limitation of motion and ankylosis 
were not shown by the medical evidence.  Even with some 
diminished usefulness of the left ring finger, it cannot be 
said that the loss of function was any greater than the 
diminished function that would accompany ankylosis of the 
finger, which is contemplated by Diagnostic Code 5227.  
Moreover, Diagnostic Code 5230 provides that any limitation 
of motion of a ring finger warrants no more than a 
noncompensable rating, see 38 C.F.R. § 4.71a (2007), and as 
already, noted his finger is not ankylosed and therefore 
would not qualify for rating based on amputation under the 
old criteria.  38 C.F.R. § 4.71a (2002).  Consequently, since 
the award of service connection, an initial compensable 
evaluation is not warranted for residuals of a left ring 
finger fracture with mallet deformity.

Angioedema

The veteran's service-connected angioedema has been evaluated 
as noncompensably disabling under Diagnostic Code 7118 for 
angioneurotic edema.  That diagnostic code provides that a 10 
percent rating is warranted for attacks without laryngeal 
involvement lasting one to seven days and occurring two to 
four times a year.  A 20 percent rating is warranted for 
attacks without laryngeal involvement lasting one to seven 
days and occurring five to eight times a year, or attacks 
with laryngeal involvement of any duration occurring once or 
twice a year.  A 40 percent rating is warranted for attacks 
without laryngeal involvement lasting one to seven days or 
longer and occurring more than eight times a year, or attacks 
with laryngeal involvement of any duration occurring more 
than twice a year.  38 C.F.R. 4.104 (Diagnostic Code 7118) 
(2007).

The veteran reported a history of angioedema since 1994 to 
the October 2004 VA examiner.  The veteran stated that he had 
swelling mainly of the face, lips, neck, hands, and feet.  He 
also reported that he had laryngeal edema two to three times 
per year.  The veteran stated that he lost time from work 
four times in one year.  The examiner found no current 
angioedema on examination at that time.

During his hearing, the veteran testified that he had 
swelling approximately twice per month.  The swelling 
affected his face, hands, feet, neck, lips, and eyes.  He 
stated that the swelling lasted up to two days at the most.  
In an August 2007 statement, the veteran's spouse confirmed 
that the veteran experienced spontaneous facial swelling and 
that it affected his sleeping patterns and strength.

Although the VA examiner reported that there was no objective 
evidence of angioedema, that finding is not dispositive in 
this case.  The rating criteria contemplate that the 
disability will be asymptomatic at some times.  The criteria 
for a 10 percent rating are met with evidence of attacks of 
angioedema of certain durations that occur as seldom as twice 
per year.  Given the veteran's testimony, the statement by 
his spouse, and when resolving reasonable doubt in favor of 
the veteran, the Board finds that the criteria for a 10 
percent rating for angioedema were met.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.104 (Diagnostic Code 7118).  Therefore, a 
higher initial rating is warranted.

Since the award of service connection, an even higher initial 
rating in excess of 10 percent is not warranted because the 
evidence has not shown that the veteran experienced attacks 
lasting at least one day in duration for more than four times 
per year.  During the VA examination, the veteran stated that 
he missed work four times in one year.  While the veteran 
testified that the attacks lasted for up to two days, he also 
stated that the attacks lasted for as little as ten to 
fifteen minutes.  Additionally, the veteran's spouse stated 
that, on certain days, the veteran could wait for the 
swelling to go down before leaving the house.  Thus, it has 
not been shown that the veteran experienced more than four 
attacks per year lasting one day or more.  Moreover, although 
the veteran reported to the VA examiner that he had 
angioedema attacks with laryngeal involvement, the Board 
finds that competent medical evidence showing such 
involvement is necessary in order to meet that aspect of the 
rating criteria.  Such evidence has not been obtained or 
provided.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, an initial rating in excess of 10 
percent is not warranted.

Right Foot Exotosis

The veteran's service-connected right foot exotosis has been 
evaluated as noncompensably disabling under Diagnostic 
Code 5283 for "malunion or nonunion of the metatarsal or 
tarsal bones."  That diagnostic code provides for a 10 
percent rating where the disability is moderate, a 20 percent 
where it is moderately severe, and a 30 percent rating where 
it is severe.  38 C.F.R. § 4.71a (Diagnostic Code 5283).

The October 2004 VA examiner noted a history of a surgical 
removal of a bony growth of the right foot in 1983.  The 
veteran complained of pain and swelling.  He stated that he 
used a shoe insert and pain medications for relief.  The 
examiner found no swelling or tenderness on examination.  
There was a 3 centimeter scar on the top of the right foot.  
The veteran also testified that the pain in his right foot 
increased when walking or standing.

Based on the veteran's testimony, and when resolving 
reasonable doubt in favor of the veteran, the right foot 
exotosis has at least approximated a moderate level of 
impairment.  See 38 C.F.R. §§ 3.102, 4.3, 4.71a (Diagnostic 
Code 5283).  The evidence shows that the disability has 
resulted in some functional loss in the veteran's ability to 
ambulate.  Thus, an initial rating of 10 percent is 
warranted.

An even higher initial rating is not for application as the 
evidence does not indicate that the veteran's right foot 
exotosis has resulted in moderately severe or severe 
impairment.  Additionally, the associated surgical scar was 
not shown to be deep, unstable, painful, ulcerated, tender, 
poorly nourished, or cover a great area, or cause limitation 
of motion.  Thus, as the RO also determined, a separate 
initial rating for a scar is not warranted.

Right Ankle DJD

The veteran's service-connected DJD of the right ankle has 
been evaluated as noncompensably disabling under Diagnostic 
Code 5010 for "arthritis due to trauma."  Under that 
diagnostic code, the disability is rated on the basis of 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5010).  Limitation of motion 
of the ankle is encompassed by Diagnostic Code 5271.  Under 
that diagnostic code, a 10 percent rating is warranted for 
moderate limitation of motion and a 20 percent rating is 
warranted for marked limitation of motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5271).  (Normal range of motion of the ankle 
is measured as 0-20 degrees of dorsiflexion and 0-45 degrees 
of plantar flexion.  38 C.F.R. § 4.71 (Plate II) (2007).)

In the October 2004 VA examination report, the veteran 
complained of constant stiffness, pain, and limited motion of 
the right ankle.  He reported a history of these symptoms 
since ankle surgery in 1992.  The examiner found that the 
appearance of the right ankle was normal and that there was 
no abnormal weightbearing or ankylosis.  Posture and gait 
were normal and the alignment of the Achilles tendon was 
good.  Range of motion testing reflected dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Additionally, the 
examiner reported that there was a 20 centimeter scar on the 
right ankle.

At his hearing, the veteran testified that he experienced 
pain and swelling as a result of his right ankle disability.  
He stated that the symptoms worsened and his strength 
decreased on flare-ups and repetition.  Additionally, the 
veteran indicated that he had been unable to move his ankle 
from side to side since the surgery.

Based on the veteran's testimony, with consideration of 
additional functional loss due to limited movement, pain, and 
weakness during flare-ups and with repeated use, and when 
resolving reasonable doubt in favor of the veteran, his right 
ankle disability has approximated moderate limitation of 
motion.  See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5271); DeLuca, 8 Vet. App. at 204-7.  Thus, 
an initial rating of 10 percent is warranted.

An even higher initial rating is not for application as the 
evidence does not indicate that the veteran's right ankle DJD 
has resulted in marked limitation of motion of the ankle.  
Additionally, the associated surgical scar was not shown to 
be deep, unstable, painful, ulcerated, tender, poorly 
nourished, or cover a great area, or cause limitation of 
motion.  Thus, as the RO also determined, a separate initial 
rating for a scar is not warranted.

Left Knee DJD

The veteran's service-connected DJD of the left knee has been 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
The criteria for limitation of motion of the knee with 
respect to flexion are found under Diagnostic Code 5260.  A 
noncompensable rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).  The knee may also be rated 
under limitation of extension of the leg.  A noncompensable 
rating is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II).)

The October 2004 VA examiner noted a history of a right knee 
disability since 1985.  The veteran had complaints of pain, 
swelling, and locking.  He stated that he had weekly flare-
ups with decreased mobility and strength.  On examination, 
the examiner noted tenderness and an 18 centimeter surgical 
scar on the left knee.  There was no recurrent subluxation, 
locking, effusion, crepitus, or ankylosis.  Range of motion 
was from zero to 114 degrees with pain at 114 degrees.  The 
examiner stated that range of motion was not further limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.

Based on the results of the VA examination, an initial 
evaluation in excess of 10 percent is not warranted for left 
knee DJD.  Range of motion testing did not reflect even a 
compensable degree of limitation of flexion or extension.  
Although the veteran experienced pain at 114 degrees of 
flexion, the examiner reported that the veteran's motion was 
not further limited by other factors.  Since the award of 
service connection, there is no other medical evidence of 
record that contradicts those findings.  Without flexion 
limited to worse than 45 degrees or extension limited to 
worse than 10 degrees, a higher initial rating is not 
warranted for the right or the left knee.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5260, 5261).  Because a compensable rating 
has been established, the evaluation already contemplates any 
additional functional loss due to pain, weakness, excess 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion and extension of the left knee is such 
that a compensable rating is not warranted for either flexion 
or extension, separate ratings are not for application.

The Board has also considered the applicability of a higher 
initial evaluation for the veteran's left knee DJD under 
other potentially applicable diagnostic codes.  However, 
because ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5257, 5258, or 
5262.  See 38 C.F.R. § 4.71a.  Moreover, because the surgical 
scar on the left knee was not shown to be deep, unstable, 
painful, ulcerated, tender, poorly nourished, or cover a 
great area, or cause limitation of motion, a separate initial 
rating for a scar is not warranted.

Right Knee DJD

Similar to the left knee, the veteran's service-connected DJD 
of the right knee has been evaluated as 10 percent disabling 
under Diagnostic Code 5010.  The veteran has the same 
subjective complaints concerning his right knee has he does 
with his left knee.  The VA examiner reported identical 
information for the right knee as he did for the left knee, 
except that the veteran could flex his right knee to 118 
degrees without any evidence of pain.  Additionally, the 
veteran had arthroscopy scars and one 5 centimeter scar.

For the same reasons identified in the analysis of the left 
knee, the Board finds that an initial evaluation in excess of 
10 percent is not warranted for right knee DJD.  Range of 
motion testing did not reflect compensable degrees of 
limitation of flexion or extension.  Thus, additional 
functional loss due to pain, weakness, excess fatigability, 
and incoordination was already contemplated by the 10 percent 
rating and separate ratings are not warranted for limitation 
of flexion and extension.  Furthermore, as noted in the 
section pertaining to the left knee, alternative diagnostic 
codes are not for application and a separate rating for scars 
is not warranted.

Right Elbow DJD

The veteran's service-connected DJD of the right elbow has 
also been evaluated as 10 percent disabling under Diagnostic 
Code 5010.  Accordingly, the right elbow disability is 
evaluated under limitation of flexion and extension of the 
forearm.  (In this case, the criteria for the minor forearm 
are addressed, as the veteran's right arm has been shown to 
be his non-dominant side.)  Limitation of flexion of the 
minor forearm, when flexion is limited to 110 degrees, 
warrants a noncompensable rating; when limited to 
100 degrees, a 10 percent rating is warranted; when limited 
to 90 degrees or 70 degrees, a 20 percent rating is 
warranted; when limited to 55 degrees, a 30 percent rating is 
warranted; and when limited to 45 degrees, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a (Diagnostic 
Code 5206).  Regarding limitation of extension, a 10 percent 
rating is warranted for extension limited to 45 degrees or 
60 degrees; a 20 percent rating is warranted when limited to 
75 degrees or 90 degrees; a 30 percent rating is warranted 
when limited to 100 degrees; and a 40 percent rating is 
warranted when limited to 110 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5207).  (Normal elbow extension and flexion 
is from 0 to 145 degrees.  Normal forearm pronation is from 0 
to 80 degrees and normal forearm supination is from 0 to 
85 degrees.  38 C.F.R. § 4.71 (Plate I).)

In the October 2004 VA examination report, the veteran 
reported a history of right elbow pain since he had surgery 
in 1984 to remove a bone chip.  The examiner noted that the 
veteran's right elbow appeared normal and there was no 
ankylosis.  Range of motion testing reflected flexion to 140 
degrees.  The veteran had 25 degrees of additional extension.  
Supination was from zero to 85 degrees and pronation was from 
zero to 80 degrees.  The examiner stated that range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  The examiner also noted two 
surgical scars, measuring 2 centimeters by 1 centimeter.  
During his hearing, the veteran testified that his right 
elbow sometimes locked when he attempted to lift heavy 
amounts during weightlifting exercises.

The Board finds that an initial rating in excess of 10 
percent for right elbow DJD is not warranted in light of the 
evidence of record.  Range of motion testing indicated that 
the veteran did not have limitation of motion of the elbow to 
even a compensable level for flexion or extension.  Without 
evidence of flexion limited to worse than 100 degrees or 
extension limited to worse than 60 degrees, the criteria for 
a higher rating were not met at any time since the award of 
service connection.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5206, 5207).  Additionally, because a compensable 
rating has already been established for the right elbow, the 
evaluation already contemplates any additional functional 
loss due to pain, weakness, excess fatigability, and 
incoordination.  Even so, the VA examiner found that these 
factors were not significant.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  Thus, an initial rating 
in excess of 10 percent is not warranted.

The Board has also considered the applicability of a higher 
initial evaluation for the veteran's right elbow DJD under 
other potentially applicable diagnostic codes.  However, 
because ankylosis, flail joint, or impairment of the ulna, 
the radius, supination, or pronation, has not been clinically 
shown to be associated with the veteran's service-connected 
right elbow disability, an evaluation would not be in order 
under Diagnostic Code 5205, 5209, 5210, 5211, 5212, or 5213.  
See 38 C.F.R. § 4.71a.  Because the surgical scars on the 
right elbows were not shown to be deep, unstable, painful, 
ulcerated, tender, poorly nourished, or cover a great area, 
or cause limitation of motion, a separate initial rating for 
scars is not warranted, which was also considered by the RO.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's service-connected disabilities 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In fact, his disabilities 
are accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
claims for a higher initial rating for hiatal hernia, 
angioedema, right foot exotosis, and degenerative joint 
disease of the right ankle are granted, to the extent 
described above.  In reaching these conclusions, the Board 
has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims for a 
higher initial rating for residuals of fractures of the right 
great toe and left ring finger, and degenerative joint 
disease of the knees and the right elbow, must be denied.  In 
reaching those conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against those claims, 
that doctrine is not applicable.


ORDER

An initial 30 percent rating for hiatal hernia is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An initial compensable evaluation for residuals of a right 
great toe fracture with excision of bone fragments is denied.

An initial compensable evaluation for residuals of a left 
ring finger fracture with mallet deformity is denied.

An initial 10 percent rating for angioedema is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An initial 10 percent rating for right foot exotosis is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An initial 10 percent rating for degenerative joint disease 
of the right ankle is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right elbow is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


